Citation Nr: 0011097	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) May 1994 rating decision which denied service 
connection for PTSD.  The veteran has relocated to Oregon, 
and the Portland RO now has jurisdiction over this claim.

This issue was previously before the Board in January 1998, 
at which time it was remanded for further development of the 
evidence.

The veteran testified at a hearing held at the RO in March 
1997.  In a letter dated in April 1998, he indicated that he 
wanted an informal hearing with the Decision Review Officer.  
He was notified that another hearing had been scheduled for 
August 1998.  He failed to report for this second hearing.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has been diagnosed with post-traumatic stress 
disorder.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  The veteran's service personnel records 
show that he served as a cook in Vietnam from December 1969 
to November 1970.  They also show that he served with the HHC 
25th Supply and Transportation Battalion, 25th Infantry 
Division, and that he participated in an un-named 13th 
Campaign in May 1970.  His DD-214 reflects that he was 
awarded the Republic of Vietnam Campaign Medal with 60 
device, two Army Commendation Medals and the Vietnam Service 
Medal.  However, there is nothing in these records which 
demonstrate that the veteran served on combat duty during his 
period of service.

The veteran's service medical records do not show any 
complaints, findings or diagnosis of a psychiatric disorder.

VA outpatient treatment records, dated from April 1992 to 
March 1994, show that the veteran was assessed as having 
PTSD.

On VA psychiatric examination in October 1993, the veteran 
was diagnosed as having major depression in partial remission 
and dysthymia.

As reported earlier, by a May 1994 rating decision, the RO 
denied the veteran's claim of service connection for PTSD.  
In so doing, the RO indicated that there was no evidence that 
the veteran had had a stressful experience which would form 
the basis of a diagnosis of PTSD.

In May 1995, the veteran submitted a lay statement wherein he 
described his in-service stressors.  In this statement, he 
indicated that that he had served as a cook with the HHC 25th 
Supply and Transportation Battalion, 25th Infantry Division 
in Vietnam.  He reported that his unit was sent to Katum 
during the Cambodian Offensive in June 1970.  He also 
reported that Katum was located near the Cambodian border.  
He maintained that his stressors included having nearly 
drowned after his bunker became flooded and having two 
mortars land about 20 and 40 feet away from him, 
respectively.  He reported that a third "dud" mortar was 
also found just opposite the kitchen where he worked and the 
bunker where he slept.  He described an incident wherein he 
saw at least two bodies fly into the air after several 
mortars slammed into a bunker.  He indicated that his unit 
was subjected to daily mortar attacks, and that it was 
reported to be up to 300 mortars on some days.  He reported 
that, on one occasion, his unit received intelligence reports 
that the enemy had massed nearby and planned to overrun their 
position.  He indicated that, while the attack never 
occurred, his fear of the attack was traumatic.

By an August 1995 VA Social and Industrial Survey examination 
report, a clinical social worker reported that the PTSD 
stressors which the veteran had identified in his May 1995 
letter did not necessarily include stark feelings of 
impending death which accompanied most possessors of PTSD.  
The social worked also reported that the veteran's 
experiences in Vietnam probably exacerbated whatever operant 
he had prior to his service there, but that some of his 
experiences seemed to be shrouded in anger more than anything 
else.

On VA psychiatric examination in August 1995, the veteran was 
diagnosed as having PTSD with major depression resolving.

By an October 1995 statement of the case, the RO found that 
the evidence of record did not establish that the veteran was 
exposed to stressful experiences sufficient to cause PTSD.  
It also noted that the veteran had not provided any specific 
information, such as names and dates, which could be 
forwarded to the US Army and Joint Services Environmental 
Support Group (ESG) for verification.

In April 1996, the RO sent a request for information to the 
ESG.  By an August 1996 letter, an official with the ESG 
reported that it had reviewed the Daily Staff Journals 
submitted by the 25th Supply and Transportation Battalion for 
the period from May to June 1970.  He indicated that the ESG 
was unable to verify that the veteran's listed stressors had 
occurred.

By an October 1996 supplemental statement of the case, the RO 
indicated that there was no evidence of the veteran's claimed 
in-service stressors had occurred.

In December 1996, the veteran submitted excerpts of an 
article from the March 1993 edition of the Veteran's of 
Foreign War Magazine and information located in the May-June 
1970 listing of the Quarterly Operational Report/Lessons 
Learned for the 25th Infantry Division.  The excerpts from 
the Veteran's of Foreign War Magazine show that the 25th 
Infantry Division participated in the Cambodia Campaign of 
May 1, to June 30, 1970.

By a February 1997 supplemental statement of the case, the RO 
indicated that the aforementioned evidence had not provided 
any specific information which identified the veteran's 
personal involvement in any of these activities or confirmed 
his claimed in-service stressors.

At his March 1997 hearing, the veteran reiterated and 
expounded upon much of the contents of the stressor letter 
which he submitted in May 1995.  He testified that he had 
spent time near the Cambodian border at Katum and that this 
location was mortared on a daily basis.  He also testified 
that he was subjected to artillery attacks.  He reported that 
he had feared becoming a prisoner of war as there were 
intelligence reports that his location might be overrun by 
the enemy.

At his March 1997 hearing, the veteran also submitted 
excerpts of pages 16 and 114 of the book Into Cambodia, 
Spring Campaign, Summer Offensive, 1970 by Keith W. Nolan.  
These excerpts show that Katum was a remote outpost five 
miles south of the border of Cambodia.  They also show that, 
in May 1970, the enemy had taken to lobbing 300 rounds of 
mortars a day into Katum.

By a March 1997 supplemental statement of the case, the RO 
indicated that the evidence did not specifically verify that 
the veteran's claimed in-service stressors had occurred.

As reported earlier, in January 1998, the Board remanded this 
matter for further development of the evidence.  In this 
remand, the Board instructed the RO to 1) request the veteran 
to submit documents which showed that he was attached to the 
1st Brigade, 25th Infantry Division, and that he participated 
in the Spring Campaign into Cambodia, and any documents which 
had been prepared in support the award of the Army 
Commendation Medals to him; 2) request copies of Morning 
Reports for the 25th Supply and Transportation Battalion for 
May and June 1970 and determine whether they showed that the 
veteran was attached to the 1st Brigade; 3) determine whether 
the service administrative or personnel records contained any 
documents which showed the basis for the award of Army 
Commendation Medals to the veteran; and 4) obtain information 
about the un-named 13th Campaign of May 1970 which the 
service personnel records show that the veteran participated 
in and, if any documents supported the veteran's assertion 
that he was attached to the 1st Brigade, 25th Infantry 
Division during May or June 1970, obtain information as to 
this unit's activities for this time period from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).

By a February 1998 letter, the RO requested the veteran to 
submit documents which showed that he was attached to the 1st 
Brigade, 25th Infantry Division, and that he participated in 
the Spring Campaign into Cambodia.  He was also requested to 
submit any documents which had been prepared in support the 
award of the Army Commendation Medals to him.  In May 1998, 
the veteran responded to this letter by submitting a 
duplicate copy of one of his service personnel records.

By a response received in May 1998, the National Personnel 
Records Center (NPRC) indicated that a search for Morning 
Reports for May 1970 had failed to identify the veteran but 
that his name did appear on the attached roster page, which 
was the best copy obtainable.  Inasmuch as the attached 
roster page was not legible, the RO request clarification 
from the NPRC.

By a response received in July 1998, the NPRC advised the RO 
to contact its Army Reference Branch with regard to obtaining 
documents about the basis for the award of the Army 
Commendation Medals to the veteran.

By an October 1998 letter, an official with the USASCRUR 
reported that it had reviewed the Daily Staff Journals for 
the 1st Brigade, 25th Infantry Division for the period from 
May to June 1970.  He indicated that the Daily Staff Journals 
did not show that a mess hall had been attacked or that any 
of the veteran's unit was located in Cambodia from May to 
June 1970.

By a response received in February 1999, the NPRC indicated 
that a search for Morning Reports for May to June 1970 had 
failed to identify the veteran.  It also indicated that the 
roster showed that he was with the HHC 25th Supply and 
Transportation Battalion for the months of May and June 1970.

A response was received from the Army Reference Branch of the 
NPRC in July 1999.  This response shows that the veteran was 
awarded an Army Commendation Medal, First Oak Leaf Cluster, 
for meritorious achievement in connection with military 
operations against a hostile force.

By a January 2000 supplemental statement of the case, the RO 
reported that there was no credible evidence that the 
veteran's claimed in-service stressors had actually occurred.  
The RO also indicated that the evidence did not show that the 
veteran engaged in combat or that he was the recipient of a 
medal which denoted combat participation.

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In Zarycki v. Brown, 6 Vet. 
App. 91 (1993), the Court held that the presence of a 
recognizable stressor is the essential prerequisite to 
support the diagnosis of PTSD.  Whether a veteran engaged in 
combat with the enemy must be determined through recognized 
military citations or other service department evidence.  In 
other words, a claimant's assertions that he engaged in 
combat with the enemy are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
corroborate the veteran's assertions that he engaged in 
combat with the enemy.  Zarycki, 6 Vet. App. at 98.

Where the veteran engaged in combat and the claimed stressors 
are related to such combat, the veteran's lay testimony must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70, 76 (1994).  Where the veteran did not engage in combat 
with the enemy, his uncorroborated testimony is insufficient 
to establish the alleged noncombat stressor.  Credible 
supporting evidence is required.  38 C.F.R. § 3.304(f); 
Dizoglio v Brown, 9 Vet. App. 163, 166 (1996).  The Court has 
stated that "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from [PTSD] does not mean the [Board is] 
required to grant service connection for [PTSD]."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept a veteran's uncorroborated account of his 
wartime experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).


Analysis.  The veteran contends that he has PTSD as a result 
of in-service stressors which have been verified by service 
records showing that he participated in a May 1970 un-named 
13th Campaign and documents which he has submitted regarding 
this campaign.

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for PTSD is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), as it is plausible under 
the circumstances of this case.  Specifically, VA medical 
records which show diagnoses of PTSD, and the veteran's 
account of his in-service stressors are sufficient to render 
his claim well grounded.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); King v. Brown, 5 Vet. App. 19 (1993).

In considering the veteran's claim on the merits, the first 
question to be addressed is whether or not the veteran 
engaged in combat with the enemy.  The Court in Gaines v. 
West, 11 Vet. App. 353 (1998) stated that combat status may 
be determined through the receipt of certain recognized 
military citations or other supportive evidence.  The phrase 
"other supportive evidence" serves to provide an almost 
unlimited field of potential evidence to be used to 
"support" a determination of combat status.  Regarding the 
issue of status as a combat veteran, 38 U.S.C.A. § 1154(b) 
provides:

r, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

38 U.S.C.A. § 1154(b).  The regulation implementing section 
1154(b) is at 38 C.F.R. § 3.304(d).  Additionally, in 
VAOPGCPREC 12-99 the General Counsel concluded that the 
phrase "engaged in combat with the enemy" required that the 
veteran had personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.

In the instant case, the Board finds that the evidence of 
record does not establish that the veteran served in a combat 
role during service.  The service personnel records show that 
he served as a cook in Vietnam from December 1969 to November 
1970.  They also show that he served with the HHC 25th Supply 
and Transportation Battalion, 25th Infantry Division, and 
that he participated in an un-named 13th Campaign in May 
1970.  His DD-214 reflects that he was awarded the Republic 
of Vietnam Campaign Medal with 60 device, two Army 
Commendation Medals and the Vietnam Service Medal.  However, 
there is nothing in these records which demonstrate that he 
engaged in combat with the enemy.  As such, his contentions 
regarding his stressors, by themselves, are not enough to 
establish their occurrence.  Instead, the record must contain 
evidence which corroborates the veteran's contentions as to 
the occurrence of the claimed stressors.  38 U.S.C.A. 
 1154(b); 38 C.F.R. 3.304(d); West, 7 Vet. App. at 70.  Thus, 
it is necessary to address the matter of whether there is 
sufficient corroboration of the claimed stressors in this 
case.

The response from Army Reference Branch of the NPRC, as well 
as the excerpts from the Veteran's of Foreign War Magazine 
and Into Cambodia, Spring Campaign, Summer Offensive, show 
that units of the 25th Infantry Division participated in the 
Cambodia Campaign of May to June 1970, and that Katum was 
located near the Cambodian border where 300 rounds of mortars 
were lobbed into it a day in May 1970.  However, this 
evidence does not verify or corroborate the veteran's 
allegation that he participated in this campaign.  Likewise, 
no supporting evidence has been obtained as to the alleged 
stressors (e.g., nearly drowning in flooded bunker, being 
subjected to daily mortar attacks, having mortars land only 
20 and 40 feet away from him, and incidents wherein a "dud" 
mortar was found just opposite the kitchen where he worked 
and the bunker where he slept, and where he saw two bodies 
fly into the air after several mortars slammed into a 
bunker).  In addition, despite the RO's efforts to assist the 
veteran, he has failed to provide the requested information 
to facilitate further inquiries.

As the evidence does not support the veteran's claim of 
having served in combat, the Board holds that he is not 
entitled to the relaxed evidentiary requirements promulgated 
by 38 U.S.C.A. § 1154.  However, this does not end the 
analysis of the veteran's claim.  It simply means that the 
claim will be adjudicated under the normal evidentiary 
requirements for a grant of service connection.

As noted above, VA regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressors occurred.  In this regard, 
the Board acknowledges that the record does include VA 
outpatient treatment records and a VA psychiatric examination 
report which show that the veteran was diagnosed as having 
PTSD.  However, the Board again emphasizes that it is not 
bound to accept either the veteran's uncorroborated account 
of his stressful experience or the opinion of VA or private 
health professionals who, relying on the history related by 
the veteran, have diagnosed the veteran as having PTSD.  See 
Swann, 5 Vet. App. 229, at 233.  As such, while some VA 
social workers and psychiatrists have apparently accepted the 
veteran's accounts of his experiences during service, the 
Board is not required to do the same, charged as it is with 
the duty to assess the credibility and weight to be given to 
the evidence.  Wood, 1 Vet. App. at 190.  Except for the 
veteran's uncorroborated statements, there is no evidence, 
whatsoever, that the veteran experienced any of his alleged 
stressors.  Without a verified stressor with which to relate 
a current diagnosis, the finding of PTSD that is currently of 
record, standing alone, cannot serve to establish service 
connection for PTSD.  See Zarycki, 6 Vet. App. at 98.  
Significantly, and as noted above, a search of appropriate 
service records was conducted by the Department of the Army 
and found no evidence to corroborate any of the stressors the 
veteran alleges to have occurred.

As noted above, the presence of a recognizable stressor is 
the essential prerequisite to support the diagnosis of PTSD.  
Where, as here, the veteran did not engage in combat with the 
enemy, his uncorroborated testimony is insufficient to 
establish the alleged noncombat stressors.  Credible 
supporting evidence is required.  38 C.F.R. § 3.304(f); 
Dizoglio, 9 Vet. App. at 166.  Inasmuch as no official 
service records or other credible evidence has been presented 
to support the alleged stressors, an essential prerequisite 
for the grant of service connection for PTSD is lacking.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  Accordingly, the benefit sought 
on appeal is denied.


ORDER

Service connection for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


